       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                                      )
ANDREW G. MCCABE,                                     )
                                                      )
                       Plaintiff,                     )
                                                      )
        v.                                            )
                                                      )
                                                               Civil Action No. 19-2399 (RDM)
WILLIAM P. BARR,                                      )
in his official capacity as                           )
ATTORNEY GENERAL OF THE                               )
UNITED STATES, et al.,                                )
                                                      )
                       Defendants.                    )
                                                      )


 DECLARATION OF ANDREW G. MCCABE IN SUPPORT OF HIS OPPOSITION TO
    DEFENDANTS’ MOTION TO DISMISS AND FOR SUMMARY JUDGMENT

       I, Andrew G. McCabe, make this Declaration in support of my Opposition to Defendants’

Motion to Dismiss and Motion for Summary Judgment (“Motion”). I make the following

declaration based on personal knowledge and to the best of my recollection:

       1.      I am the Plaintiff in the above-captioned matter.        I currently reside in the

Commonwealth of Virginia with my wife, Dr. Jill McCabe. Jill is a pediatric emergency physician

and a former Democratic candidate for the Virginia state senate during the November 2015

Virginia state elections.

       2.      I am a former employee of the FBI. On February 1, 2016, I became Deputy Director

of the FBI, overseeing all FBI domestic and international investigative and intelligence activities.

I became Acting Director of the FBI on May 9, 2017, when then-FBI Director James B. Comey

was fired by President Donald J. Trump. I served as Acting Director until August 1, 2017, when

the U.S. Senate confirmed Defendant Christopher Wray as the new Director. At that time, I
       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 2 of 14



resumed my duties as Deputy Director and held that position until January 29, 2018. During my

entire time at the FBI, I was a career civil servant.

       3.       I joined the FBI in 1996 in the New York field office as a special agent.

       4.       In 2003, I was promoted to the position of supervisory special agent.

       5.       In 2014, I began serving as the assistant director in charge of the FBI’s Washington

Field Office.

       6.       In March 2015, Jill announced her candidacy as a Democratic candidate for the

Virginia state senate. Before she announced, I sought the guidance of numerous FBI officials,

including FBI Deputy Director, FBI General Counsel, Comey’s Chief of Staff, and FBI chief ethics

officer, to ensure I complied with government ethics obligations and avoided conflicts of interests.

       7.       None of those officials expressed any concerns about Jill’s campaign.

       8.       The FBI provided me with specific ethics guidance that I needed to follow during

Jill’s campaign. I followed those guidelines.

       9.       During the summer of 2015, Jill and I attended our children’s swim meet, where I

posed for a family photograph in which we all wore campaign T-shirts that read “DR. JILL

MCCABE FOR STATE SENATE.”

       10.      Nothing in the photograph identified me as an employee of the FBI.              The

photograph did not violate the ethics guidance that the FBI had provided me.

       11.      Out of an abundance of caution for both the campaign and the integrity of the FBI,

I limited my involvement with Jill’s campaign. Until late October 2016, I was unaware of any

contributions made to Jill’s campaign by the political action committee of then-Virginia Governor

Terry McAuliffe.




                                                   2
       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 3 of 14



       12.      On July 30, 2015, Comey announced my appointment to serve as FBI Associate

Deputy Director, where I was responsible for overseeing the FBI’s budget, human resources,

information systems, and administrative functions. In that capacity I became familiar with FBI

human resources and personnel procedures.

       13.      Throughout 2015, I had no involvement with any investigation of former U.S.

Secretary of State Hillary Clinton’s use of a private email server (“Clinton email investigation”).

       14.      I only became involved in the Clinton email investigation after my promotion to

FBI Deputy Director effective February 1, 2016.

       15.      Around July 31, 2016, the FBI began a counter-intelligence investigation into

whether Trump campaign associates were linked to the Russian government’s efforts to interfere

in the 2016 U.S. presidential election (“Russia investigation”).       In May 2017, the Russia

investigation was assigned to a Special Counsel, former FBI Director Robert S. Mueller III. Over

time, the Russia investigation identified links between individuals in Trump’s presidential

campaign and the Russian government and other Russian individuals and entities.

       16.      My role in the Clinton email investigation and other matters related to the 2016

U.S. presidential campaign was originally reviewed as part of the U.S. Department of Justice

(“DOJ”) Office of Inspector General (“OIG”) investigation and eventual report on various actions

by the DOJ and FBI in advance of the 2016 election (“2016 election investigation”). OIG opened

the 2016 election investigation in January 2017, and announced that it would examine

“[a]llegations that Department [of Justice] and FBI employees improperly disclosed non-public

information.”




                                                 3
       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 4 of 14



       17.     On February 10, 2017, around 4:30 p.m., I briefed the staff of Vice President

Michael R. Pence on counterintelligence matters. After that meeting, then-White House Counsel

Donald F. McGahn asked me to meet him in the West Wing. I went to McGahn’s office but was

then redirected to the Pence’s office, where I met with Pence, McGahn, Priebus, and two others.

Afterward, around 9 p.m. that night, I was informed that White House officials were questioning

my commitment to the Trump administration.

       18.     On or about February 15, 2017, Trump, through Priebus, asked me to have the FBI

publicly refute a recent news story that was unfavorable to Trump. When I refused on FBI policy

grounds, Priebus said that the FBI and I were not “good partners” to Trump.

       19.     On March 6, 2017, I was informed that White House officials were looking for

ways to fire Comey, and that these officials did not understand why Comey had not yet removed

me from my position.

       20.     According to what I later learned from then-Deputy Attorney General Rod

Rosenstein, Trump had drafted a letter explaining his reasons for firing Comey. The reasons

referenced Jill’s campaign and my oversight of the Clinton email investigation. Trump showed

that letter to Rosenstein on May 8, 2017 in a meeting at the White House. Rosenstein then provided

me a copy of Trump’s draft letter.

       21.     In April 2017, I met with the FBI’s Inspection Division regarding an existing

investigation that I had initiated regarding an unauthorized disclosure to the media.

       22.     On May 9, 2017, I met with the FBI’s Inspection Division for the purpose of

reviewing a draft signed, sworn statement from the earlier April 2017 interview. This May 9

meeting was not scheduled as an interview, and I did not consider it to be such. Soon after, at

approximately 5:30 p.m., I learned that Comey had been fired and that I was now Acting Director



                                                 4
       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 5 of 14



of the FBI. At approximately 6 p.m., I was asked to meet Trump at the White House. I arrived at

this meeting at approximately 6:30 p.m. I had never met Trump before this. Present at the meeting

were Trump, Pence, Priebus, McGahn, and myself. During the meeting, Trump asked if I

disagreed with Comey’s decisions to close the Clinton email investigation without prosecution,

and if I was part of supposed internal FBI “resistance” to Comey’s leadership. Based on Trump’s

tone of voice and body language, I understood these questions to be Trump’s attempts to assess

my loyalty to Trump. I explained that I worked very closely with Comey and was a part of

Comey’s July 2016 investigative decisions. Trump also stated that I would be considered for the

permanent position of FBI Director, but that I made a “mistake” in letting my wife run for the

Virginia state senate in 2015.

       23.     On May 10, 2017, at approximately 10 a.m., I was in my office and received a

telephone call from Trump. Other people were present in the room with me during this call. Trump

discussed with me the possibility of Trump visiting FBI headquarters. Trump also stated that most

FBI personnel likely voted for him in the 2016 U.S. presidential election. Trump also commented

on Jill’s 2015 Virginia state senate campaign, saying that it must have been “tough” to “be a loser.”

Trump also asked me to come to the White House at 2 p.m. that day. After completing the call

with Trump, I relayed the contents of the call to the people in the room with me.

       24.     On May 10, 2017, at approximately 2 p.m., I met with Trump in the Oval Office.

Priebus and McGahn were present. I understand that McGahn’s chief of staff, Annie Donaldson,

was also present. Donaldson took notes of this meeting. During the meeting, Trump stated that

FBI personnel loved Trump and supported him, and that at least 80 percent of FBI personnel voted

for him. Trump then asked me how I voted in the 2016 U.S. presidential election. The question

made me profoundly uncomfortable, because no superior had ever asked me about my voting



                                                 5
      Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 6 of 14



history in my entire career as a public servant, and I knew it to be improper. I did not directly

respond to the question and simply stated that I “always played it right down the middle.” Trump

was visibly displeased by my statement.

       25.     On May 13, 2017, I met with Sessions and Rosenstein and was interviewed for the

position of FBI Director. During the meeting, one of Sessions’ aides brought in a smartphone

showing the 2015 swim-meet photograph of Jill, our children, and me wearing Jill’s campaign T-

shirts, and I was questioned about it. Right-wing media had found the photograph on the Internet

and circulated it, falsely stating that I was wearing it while canvassing for Jill’s campaign. I

explained that the photograph was being mischaracterized. At the end of the meeting, I also

revealed to Sessions and Rosenstein that I would become eligible for retirement in March 2018

and intended to retire from public service at that time and begin work in the private sector. I

advised Sessions and Rosenstein that, consistent with past practice, the interests of the FBI would

best be served by appointing a Director from outside the agency.

       26.     On May 16, 2017, I met with Rosenstein and others. Rosenstein stated that I had a

“political problem,” and referenced Jill’s 2015 Virginia state senate campaign. Rosenstein also

told me that in Trump’s unsent draft letter firing Comey, Comey’s decision to let me remain as

FBI Deputy Director was cited as a reason for Comey’s firing. Rosenstein also criticized me for

the family photograph of Jill, our children, and me wearing Jill’s campaign T-shirts, which was

now available on the Internet. I explained that I wore this T-shirt at my children’s swim meet and

did not violate the ethics guidance I received from the FBI.




                                                6
       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 7 of 14



       27.     Also on May 17, 2017, I met with Trump, Sessions, Priebus, and McGahn in the

Oval Office, to interview for the position of FBI Director. Trump returned to the topic of the 2016

U.S. presidential election. During that discussion, I told Trump that I considered myself a lifelong

Republican and had always voted for the Republican candidate for president, except in the 2016

general election, when I did not cast a vote for president.

       28.      On May 21, 2017, I met with Rosenstein, Special Counsel Mueller, and others.

Rosenstein had called the meeting for supposed “coordination and logistics issues.” However,

once I arrived at the meeting, no such issues were discussed. Instead, the subject of the meeting

focused on Jill’s 2015 Virginia state senate campaign. Rosenstein stated that he believed that I

had no conflicts with the Russia investigation, but that I should nonetheless consider recusing

myself from that investigation because of Jill’s 2015 campaign. Rosenstein cited my prior

statements that I played no role in Jill’s campaign, and then incorrectly suggested that those prior

statements were contradicted by the photograph posted on the Internet showing Jill, our children,

and me wearing campaign T-shirts. Rosenstein stated that this was a potential “credibility issue”

that could cause other unspecified people to complain about my involvement in the Russia

investigation. I explained that my prior statements remained accurate, and that there was no

contradiction: this photograph did not show me playing a role in or attending events for Jill’s

campaign, and simply showed that I attended a swim meet with my children. I understood

Rosenstein’s concern about unspecified third parties’ complaints to include the only officials who

outranked Rosenstein in the DOJ chain of command: Trump and Sessions. I also explained that I

had a memorandum from the FBI’s chief ethics officer, which concluded that there was no basis

to find that I had any conflict (or the appearance of one) warranting my recusal. I then suggested

that Rosenstein should consider recusing himself from the Russia investigation, given Rosenstein’s



                                                 7
       Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 8 of 14



own potential conflict as a likely witness in that investigation. Rosenstein did not state that he had

his own ethics opinion supporting his continued work on the Russia investigation.

       29.     Around July 19, 2017, a White House official told a member of my staff that I

should not attend a July 21, 2017 White House briefing. The White House official also said that

“they” (i.e., unnamed individuals in the White House) had decided to get rid of me as soon as a

new FBI Director was in place.

       30.     On Friday, July 28, 2017, I was contacted by a DOJ Assistant Inspector General

(“Assistant IG”) who summoned me to talk to him urgently and immediately. Later that same day,

I met with the Assistant IG and other OIG personnel, as requested. The OIG personnel displayed

and questioned me about the meaning of multiple text messages between FBI employees Peter

Strzok and Lisa Page, and then, based on the text messages, asked whether I had authorized Page

to speak to a Wall Street Journal reporter about the Clinton email investigation in late October

2016. At no time did I respond to these questions, or any other questions from anyone in the DOJ

or FBI, with any intentionally false or misleading statements.

       31.     On Tuesday, August 1, 2017, I contacted the Assistant IG and stated that I recalled

authorizing Lisa Page to speak to the Wall Street Journal. I also recommended that the OIG speak

to Michael Kortan, the FBI Assistant Director for Public Affairs, who might have information

about this issue.

       32.     Also on August 1, Wray was confirmed as the new Director of the FBI. Later that

month, I learned that Sessions unsuccessfully pressured Wray to fire me.

       33.     On November 28-29, 2017, I met for an interview with OIG personnel. At no time

did I make any intentionally false or misleading statements.




                                                  8
      Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 9 of 14



       34.     On December 4, 2017, I met for an interview with OIG personnel. At no time did

I make any intentionally false or misleading statements.

       35.     I learned that, in late December 2017, Inspector General Horowitz decided to

expedite and complete part of the 2016 election investigation, specifically, their assessment of my

actions in connection with two Wall Street Journal articles published during late October 2016,

and to issue a separate report on my actions, before OIG issued its broader report on its 2016

election investigation. I learned from then-Associate Deputy Director David Bowdich that around

December 20, 2017, Horowitz notified Defendant Wray of his decision.

       36.     On December 23, 2017, the media reported that I was planning retire in March

2018, when I turned 50 years old.

       37.     On January 28, 2018, Defendant Wray informed me that I could not remain in the

role of Deputy Director, because of the OIG investigation. When I asked Wray to explain his

specific concerns, he refused, saying that he had promised Sessions that he would not discuss

specifics with me. Wray offered me two options for demotion: (1) Wray could reassign me to a

new position, which in effect would be an involuntary demotion; or (2) I could step down from

my post as Deputy Director, transition to a lesser role, and falsely announce to the FBI that I had

done so voluntarily.

       38.     On January 29, 2018, I told Defendant Wray that I would not lie to the FBI

workforce about the circumstances of my departure. I informed Wray that I would be taking

terminal leave until I became eligible to retire. That same day, David Bowdich replaced me as

FBI Deputy Director.




                                                9
      Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 10 of 14



       39.     On January 29, 2018, I sent an email to all FBI personnel, announcing “with great

sadness” the commencement of my terminal leave and forthcoming retirement:

               It has been my privilege and honor to work with you all for the last
               21 years. I am continually amazed by your dedication, your
               professionalism and your compassion. You have the greatest
               mission on earth – protecting the American people and upholding
               the constitution. And you accomplish it in a million different ways
               around the world every day. Please always remember that the key
               to those successes is an unflagging focus on integrity. You are the
               greatest workforce on earth because you speak up, you tell the truth
               and you do the right thing.

               Thank you for your service, your support and your friendship.

       40.     As of January 29, 2018, I was on pre-approved terminal leave and no longer served

in a duty status. Within the next 24 hours, Bowdich called me to explain that my FBI facilities

access pass was deactivated, and I would not have access to any FBI offices without prior approval.

I maintained email access, but did not have access to FBI databases, workstations, networks,

documents, and information. However, I was still considered an FBI employee for the purpose of

collecting pay, establishing eligibility for my retirement annuity, and continuance of health

benefits for myself and my family.

       41.     On February 15, 2018, I submitted my retirement application with an effective date

of March 19, 2018, the day after my 50th birthday.

       42.     On February 18, 2018, Marc Borodin of OIG emailed my counsel, Eric Bruce, to

say that the draft OIG report (“OIG Report”) on “former Deputy Director McCabe” will be

available for review on Tuesday, February 20. A true and correct redacted copy of that email is

attached hereto as Exhibit PX-18.

       43.     On or about February 20, 2018, I was asked to sign a Non-Disclosure Agreement

(“NDA”) so that I could review the draft OIG Report. The NDA states that the draft report was

titled “A Report of Investigation of Certain Allegations Relating to Former Deputy Director
                                                10
      Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 11 of 14



Andrew McCabe.” After signing the NDA, I reviewed a copy of the draft OIG Report, but not any

of the underlying investigatory materials. I was only able to review the report at OIG’s DC office

during the workweek and during regular business hours. I was not allowed to take a copy of the

draft report out of OIG’s DC office.

         44.   The investigative conclusions in both the draft report and final report are deeply

flawed, in part because the Report relies on material mischaracterizations and omissions, including

the Report’s failure to reference any testimony by exculpatory witnesses such as Michael Kortan.

         45.   On March 7, 2018, when OPR issued its notice to propose my removal, I was out

of town on a long-planned and previously-ticketed family vacation. I returned to the Washington,

D.C. area on Tuesday, March 13.

         46.   On March 13, 2018, FBI Human Resources Specialist Patreece Carter emailed me

stating that she had completed my retirement package. My date of retirement was to be March 19.

Carter provided a final retirement estimate based on that date, which included a calculation of

“gross lump-sum annual leave payment” based on “final basic of $187,000 and 193.30 hours of

unused annual leave.” A true and correct redacted copy of that email is attached hereto as Exhibit

PX-19.

         47.   On March 14, 2018, Patreece Carter emailed me stating that my first full day of

retirement could actually be Saturday, March 17. A true and correct redacted copy of that email

is attached hereto as Exhibit PX-20. (As her email explained, I would accrue sick and annual

leave for “pay period 5.” She was referring to the fact that FBI employees are paid biweekly (as I

was), with a regular workweek of Monday-Friday, and the regular workday ending at 5 p.m.) I

approved her making that change, which she did by editing the retirement effective date to March

17, 2018.



                                                11
      Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 12 of 14



       48.     On March 16, 2018, around 10:30 p.m., I learned from media reports that Sessions

had announced my termination “effective immediately.”           The effective date of Sessions’

announcement surprised me, because Defendants had not communicated this information to me

before reporting it to the media.

       49.     When I learned of my “termination” from the media, I had not yet seen any notice

from DOJ or the FBI about it. I then saw that I had an email from Associate Deputy Attorney

General Scott Schools providing notice of his recommendation that I be terminated, which

Attorney General Jeff Sessions had signed, but Sessions’ “decision” stated only that I “should be”

terminated, not that I was being terminated “effective immediately.” Even after reviewing

Schools’ email, I continued to wait for a notice of termination consistent with FBI policy and

practice, based on my prior experience with human resources matters.           Normally, for the

termination of FBI employees, a packet of information is prepared with detailed instructions about

how a termination must be implemented. Termination decisions are not effective until (1) a

supervisor notifies the employee of the termination and its specific effective date, and (2) the

supervisor hands the employee a physical document explaining this information. I was aware of

these FBI policies and procedures because I had implemented them in my various FBI supervisory

roles. To this day, I have not received notice of my termination consistent with these policies and

procedures.

       50.     By letter dated March 30, 2018, I was notified that the Office of Personnel

Management was informed that I separated from the FBI on March 16, 2018. A true and correct

redacted copy of that letter is attached hereto as Exhibit PX-21.




                                                12
      Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 13 of 14



         51.   After I was separated from the FBI, I received an additional FERS Benefit Estimate

Report based on a retirement age of 60. That report listed an official “Date of Separation” of

Friday, March 16, 2018, which resulted in a calculation of “gross lump-sum annual leave payment”

based on “final basic of $187,000 and 193.30 hours of unused annual leave.” A true and correct

redacted copy of that estimate is attached hereto as Exhibit PX-22.

         52.   On April 11, 2018, Wendy Guthrie of the FBI’s Human Resources Division

emailed Jill a memorandum from Guthrie to me about post-separation benefits. This memorandum

stated: “The Office of General Counsel (OGC) has declared you eligible for Temporary

Continuation of Coverage (TCC) of your health benefits since your separation is not due to gross

misconduct.” A true and correct redacted copy of that memorandum is attached hereto as Exhibit

PX-23.

         53.   Also on April 11, 2018, Jill responded to the Guthrie email with her understanding

of an April 10 call during which Guthrie had described the “normal ‘process’” would have been

an “official exit for Andrew with his supervisor and HR,” and that “this process was not followed

in [Andy’s] case.” On April 13, 2018, Jill sent a follow up email to FBI HR. Dave Schlendorf,

Assistant Director of Human Resources for the FBI, replied, “Obviously Mr. McCabe’s departure

from the FBI was an unusual situation in that he was first on terminal leave, and then terminated

by the Attorney General. Therefore, this process was not typical, but we believe we have covered

everything that would have otherwise been covered in the normal departure process. […]” A true

and correct redacted copy of these emails is attached hereto as Exhibit PX-24.

         54.   Since separating from the FBI, I have not received any payments of my retirement

pension or other related retirement benefits.




                                                13
Case 1:19-cv-02399-RDM Document 27-21 Filed 12/23/19 Page 14 of 14
